Citation Nr: 1046816	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected plantar fasciitis of the right foot with a 
plantar heel spur and metatarsalgia.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected plantar fasciitis of the left foot with a 
plantar heel spur and metatarsalgia

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral pes planus.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected coronary artery disease (CAD).

5.  Entitlement to a compensable initial evaluation for service-
connected hypertension.  

6.  Entitlement to service connection for residuals of femoral 
artery disease, to include as secondary to the Veteran's service-
connected foot disabilities.  

7.  Entitlement to a compensable initial evaluation for a 
service-connected bilateral hearing loss disability.  

8.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1984 and 
from September 1991 to December 2005.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (the RO).  

The Veteran was scheduled to appear at the RO for a hearing 
conducted via videoconference with a member of the Board in 
November 2008.  He failed to report for this hearing.  The 
Veteran has provided no explanation for his failure to report and 
has not since requested that the hearing be rescheduled.  His 
hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2010).  

The issues of (1) entitlement to a compensable initial evaluation 
for a service-connected bilateral hearing loss disability and (2) 
entitlement to service connection for bilateral tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board acknowledges that the Veteran filed a separate claim in 
June 2006 for a total disability rating based on individual 
unemployability (TDIU), wherein he indicated that his service 
connected disabilities rendered him unable to "perform most 
jobs."  The TDIU claim was separately adjudicated and denied by 
way of an April 2007 RO decision; and, the Veteran has not 
perfected an appeal with respect to that claim.  See 38 C.F.R. § 
20.1103 (2010).  A subsequent July 2007 VA examination report 
notes that the Veteran was currently employed on a full time 
basis as a caregiver for his disabled son.  The Board thus not 
need consider the issue of entitlement to TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that 
initial ratings and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  The Veteran's service-connected plantar fasciitis of the 
right foot with a plantar heel spur and metatarsalgia is not 
shown to have been productive of symptomatology which is 
moderately severe or severe.  The evidence does not show atrophy 
of the musculature, disturbed circulation and weakness of the 
feet, claw foot, hallux rigidus, hammer toe, or malunion or 
nonunion of tarsal or metatarsal bones.  

2.  The Veteran's service-connected plantar fasciitis of the left 
foot with a plantar heel spur and metatarsalgia is not shown to 
have been productive of symptomatology which is moderately severe 
or severe.  The evidence does not show atrophy of the 
musculature, disturbed circulation and weakness of the feet, claw 
foot, hallux rigidus, hammer toe, or malunion or nonunion of 
tarsal or metatarsal bones.  

3.  The Veteran's service-connected bilateral pes planus is not 
shown to have been productive of symptomatology of a severe 
disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  

4.  The Veteran's service-connected CAD is not shown to have been 
productive of a workload of less than 7 metabolic equivalents 
(METs) resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray; left ventricular 
dysfunction with an ejection fraction of 50 percent or less, more 
than one episode of acute congestive heart failure within any one 
year; or chronic congestive heart failure

5.  The Veteran's service-connected hypertension has been 
manifested by diastolic pressure predominantly less than 100, and 
systolic pressure predominantly less than 160.  

6.  The competent evidence of record does not show that the 
Veteran's service-connected disabilities are so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.

7.  The competent and other medical evidence of record fails to 
reflect that the Veteran has been diagnosed with residuals of 
femoral artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected plantar fasciitis of the right foot 
with a plantar heel spur and metatarsalgia are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected plantar fasciitis of the left foot 
with a plantar heel spur and metatarsalgia are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5284 
(2010).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected pes planus are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected CAD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 
7005 (2010).

5.  The criteria for an initial compensable evaluation for 
service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

6.  The criteria for referral of the Veteran's service-connected 
disabilities for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2010).

7.  Entitlement to service connection for residuals of femoral 
artery disease is not warranted. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's plantar fasciitis, bilateral pes planus, CAD and 
hypertension claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in February 2006 fully satisfied the duty to notify 
provisions concerning his claims for service connection.  The 
Veteran was informed that evidence was needed showing that his 
current disabilities were related to his service.  He was 
informed of the types of evidence that could substantiate his 
claims, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his disabilities and informed that 
VA was responsible for obtaining any federal records, VA records, 
and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claims.  However, a letter to the 
Veteran dated in June 2006 provided him with sufficient Dingess 
notification, and the Veteran's claims were subsequently 
readjudicated in a June 2007 statement of the case (SOC) and 
supplemental statements of the case (SSOC's) dated in December 
2007 and June 2008.  As such, there was not prejudice to the 
Veteran concerning the timing of these notice elements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in March 
2006 and July 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disabilities decided herein since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

The March 2006 and July 2007 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The VA 
examiners physically examined the Veteran, recorded his 
subjective complaints and the objective findings and the claims 
file was reviewed.  Accordingly, the Board concludes that the 
March 3006 and July 2007 VA examinations are adequate for the 
purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


Claims for Higher Disability Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The plantar fasciitis claims

Since these separate claims involve similar symptomatology 
associated with the Veteran's feet applied to identical law, for 
the sake of economy, the Board will discuss them together.  

The Veteran is currently assigned separate 10 percent disability 
ratings for plantar fasciitis with heel spurs and metatarsalgia 
in each foot by analogy under Diagnostic Code 5284 [foot 
injuries, other].  See 38 C.F.R. § 4.20 (2010) [when an unlisted 
condition is encountered it will be permissible to rate it under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

The medical evidence does not indicate atrophy of the 
musculature, disturbed circulation and weakness of the feet, claw 
foot, hallux rigidus, hammer toe, or malunion or nonunion of 
tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5277, 
5278, 5279, 5280, 5281, 5282 and 5283 are also not applicable.

The Board notes in passing that the medical evidence of record 
reflects that the Veteran has been diagnosed with metatarsalgia; 
however, Diagnostic Codes 5279 [metatarsalgia] allows for the 
assignment of at most a 10 percent rating, so its use would not 
avail the Veteran.

Accordingly, use of Diagnostic Code 5284 is the most appropriate 
diagnostic code for the Veteran's bilateral plantar fasciitis 
with heel spurs and metatarsalgia.  Diagnostic Code 5284 is 
"catchall" code and is the only code under the rating schedule 
that will adequately account for the entirety of the Veteran's 
symptomatology, which is predominated by pain on palpitation of 
the soles of the feet.

Under Diagnostic Code 5284, a 10 percent rating is assigned for 
moderate foot injuries, a 20 percent rating is assigned for 
moderately severe foot injuries, and a 30 percent rating is 
assigned for severe foot injuries.  With actual loss of use of 
the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2010).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
"Moderate" is generally defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World Dictionary 
871 (1988).  "Severe" is generally defined as "of a great degree:  
serious."  Id., 1078 (1990).

The Veteran's chief complaints are that of pain, occasional 
swelling, flare-ups, weakness, lack of endurance and fatigue in 
his feet.  He also claimed that he is unable to run, walk, stand, 
or rest without pain.  The Veteran reports that he can perform 
activities of daily living, but with "remarkable" pain.  See 
the March 2006 VA examination report.  

While the Board acknowledges Veteran's complaints, in its opinion 
those complaints do not present a picture consistent with 
moderately severe disability of either foot.  Rather, there is no 
objective evidence of pathology which might be said to be 
indicative of moderately severe or severe foot pathology.

Upon physical examination, the March 2006 VA examiner noted no 
unusual swelling of either foot, no hammertoes, no deformity of 
the toes, no callosities, no breakdown of the skin, no hallux 
valgus and no unusual shoe wear indicating an abnormal walking 
pattern.  The Veteran reported that he wears shoes inserts at all 
times with little relief.  He was able to stand on his toes and 
heels satisfactorily, was able to assume a squatting position, 
and his feet could be inverted and everted to a normal degree.  
There was no loss of range of motion of either ankle or any of 
his toes.  The VA examiner noted "exquisite" tenderness upon 
mild pressure to the sole of each foot extending to the anterior 
calcaneus, evidenced only by the Veteran's "wincing" 
expression.  There was no noted claw foot or drop foot.  X-rays 
of the Veteran's feet reflected bilateral plantar calcaneal spurs 
with no abnormal plantar soft tissue calcifications.  See the 
March 2006 VA examination report.  

In short, the medical evidence of record reflects that the 
Veteran has bilateral plantar fasciitis with bilateral calcaneal 
spurs which are productive of pain upon pressure.  However, it 
does not appear that the pain causes functional impairment which 
may be described as moderately severe.  Thus, a moderate 
disability is demonstrated bilaterally.  

After having carefully considered the matter, and for reasons 
stated above, the Board believes that evaluations in excess of 10 
percent for the service-connected bilateral plantar fasciitis 
with calcaneus spurs are not warranted, as the Veteran's 
disability more closely approximates moderate disability than 
moderately severe disability.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See DeLuca, supra.

However, the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 
5284.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban, supra.  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2010); see also Fanning, supra.  However, at no 
time has the Veteran complained of neurological symptomatology 
which may be associated with his service-connected bilateral 
plantar fasciitis with calcaneus spurs.  The medical evidence 
fails to reflect that such is present.  Accordingly, the Board 
finds that a separate rating for neurological impairment is not 
warranted.

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the criteria for evaluations in excess of 10 present have at 
no time been met.  Accordingly, staged ratings are inapplicable.  
See id.

As such, there is no basis for awarding the Veteran disability 
ratings other than the currently assigned 10 percent for any time 
during the period under consideration.

The bilateral pes planus claim

The Veteran's service-connected bilateral pes planus is currently 
evaluated 10 percent disabling under Diagnostic Code 5276 
[flatfoot, acquired].  The evidence of record, specifically the 
March 2006 VA examination report, indicates that the Veteran has 
been diagnosed with bilateral pes planus.  The Veteran's 
diagnosed foot condition corresponds precisely with the currently 
assigned Diagnostic Code.  Moreover, the Veteran has not 
suggested that another code would be more appropriate.

As per Diagnostic Code 5276, a moderate disability, with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet, will be 
rated 10 percent disabling.  A severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, will be rated 30 percent 
disabling where bilateral.  A pronounced disability (with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances) 
will be rated 50 percent disabling where bilateral.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "moderate," "severe," "pronounced" and "marked" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2010).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition (1988) 871.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Id. at 828.

Upon physical examination, the March 2006 VA examiner noted no 
unusual swelling of either foot, no hammertoes, no deformity of 
the toes, no callosities, no breakdown of the skin, no hallux 
valgus and no unusual shoe wear indicating an abnormal walking 
pattern.  There was an estimated second-degree pes planus 
present.  The Veteran's feet were noted to be straight with the 
Achilles tendon when viewed posteriorly.  The Veteran reported 
that he wears shoes inserts at all times with little relief.  He 
was able to stand on his toes and heels satisfactorily, was able 
to assume a squatting position, and his feet could be inverted 
and everted to a normal degree.  There was no loss of range of 
motion of either ankle or any of his toes.  The VA examiner noted 
"exquisite" tenderness upon mild pressure to the sole of each 
foot extending to the anterior calcaneus, evidenced only by the 
Veteran's "wincing" expression.  There was no noted claw feet 
or drop foot.  X-rays of the Veteran's feet reflected bilateral 
plantar calcaneal spurs with no abnormal plantar soft tissue 
calcifications.  See the March 2006 VA examination report.  

In short, the medical evidence of record fails to reflect a 
severe disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities.  

After having carefully considered the matter, and for reasons 
stated above, the Board believes that an evaluation in excess of 
10 percent for the service-connected bilateral pes planus is not 
warranted, as the Veteran's disability more closely approximates 
criteria for the currently-assigned 10 percent evaluation as per 
Diagnostic Code 5276. 

The Board has considered the Court's holding in DeLuca; however, 
the Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  Such is the case with Diagnostic Code 5276.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban, supra.  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2010); see also Fanning, supra.  However, at no 
time has the Veteran complained of neurological symptomatology 
which may be associated with his service-connected bilateral per 
planus.  The medical evidence fails to reflect that such is 
present.  Accordingly, the Board finds that a separate rating for 
neurological impairment is not warranted.

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the criteria for an evaluation in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

As such, there is no basis for awarding the Veteran disability 
ratings other than the currently assigned 10 percent for any time 
during the period under consideration.



The CAD claim

The Veteran's service-connected coronary artery disease is 
currently evaluated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 [coronary artery disease].  In this case, 
Diagnostic Code 7005 precisely fits the Veteran's diagnosed 
disability.  The Veteran and his representative have not 
suggested that any other diagnostic code is more appropriate.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 10 percent 
rating is warranted when a workload greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication required.  

A 30 percent rating is warranted for documented coronary artery 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted for documented coronary artery 
disease resulting in more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2010).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 
(2).

An August 2005 VA examination notes that the Veteran suffered 
from a myocardial infarction in June 2002 and had an angioplasty 
done to several blood vessels. The examiner diagnosed the Veteran 
with coronary artery disease and estimated the level of activity 
that results in dyspnea, fatigue, angina, dizziness, or syncope 
to be 8.6 METs.

The Veteran's medical history reflects that he was diagnosed with 
CAD, underwent a total of five cardiac stent implantations and 
suffered a mild myocardial infarction prior to his December 2005 
separation from service.  

The March 2006 VA examination report reflects that, since his 
separation from service, the Veteran reported angina at least one 
time per day, dyspnea with exertion, fatigue and occasional 
dizziness.  A stress test completed in connection with the March 
2006 VA examination reflects a workload of 12 METs and a maximum 
heart rate of 146 beats per minute (84 percent of the maximum 
predicted heart rate).  During the stress test, the Veteran 
reported no significant chest pain, dyspnea, syncope or 
dizziness.  The stress test was negative for echocardiogram 
evidence of active inducible myocardial ischemia and X-rays of 
the Veteran's chest reflected that his heart was unremarkable.  
The report does not note an ejection fraction percentage; 
however, the Board notes that such was recorded as 60 percent and 
58 percent in September 2005 and October 2005, respectively.  See 
the March 2006 VA examination report and stress test report as 
well as a January 2006 private treatment record from M.H.Z., M.D.

In light of above, the competent and other medical evidence of 
record fails to reflect that the Veteran's CAD symptomatology 
meets the criteria for an increased evaluation.  Specifically, 
the record does not reflect coronary artery disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Likewise, the 
evidence does not show an ejection fraction of 50 percent or less 
as contemplated by higher disability ratings.  

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the criteria for an evaluation in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

As such, there is no basis for awarding the Veteran an evaluation 
other than the currently assigned 10 percent for any time under 
consideration.

The hypertension claim

The Veteran's service-connected hypertension is currently 
evaluated as noncompensable (zero percent) disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101 [hypertension].  In this 
case, Diagnostic Code 7101 precisely fits the Veteran's diagnosed 
disability.  The Veteran and his representative have not 
suggested that any other diagnostic code is more appropriate.

As per Diagnostic Code 7101, a 10 percent evaluation is warranted 
when diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent evaluation is warranted when diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
when diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2010).  These criteria are 
disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. 
App. 334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].

With the above criteria in mind, the Board notes that the medical 
evidence of record reflects that, while the Veteran has taken 
high blood pressure medication continuously since 2004, the 
Veteran has never demonstrated a diastolic pressure reading at 
100 or more, and has only once demonstrated systolic pressure of 
160 or more since his separation from service in December 2005.  

Specifically, a private treatment record from M.H.Z., M.D. dated 
in December 2006 reflects a blood pressure reading of 115/72.  
The Veteran's blood pressure readings at the March 2006 VA 
examination were 120/70, 124/65 and 116/65.  The March 2006 VA 
stress test report reflects a baseline blood pressure reading of 
124/89 and a maximum blood pressure reading of 203/75.  The July 
2007 VA examination report reflects a blood pressure reading of 
120/70.  The Veteran's isolated systolic pressure reading in 
excess of 160 can hardly be considered "predominant" in light 
of the nearly five-year pendency of this claim.  

In conclusion, the competent and other medical evidence of record 
fails to reflect that the Veteran's service-connected 
hypertension meets the criteria for an increased evaluation.  
Specifically, the record does not reflect diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable evaluation have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.

As such, there is no basis for awarding the Veteran a compensable 
evaluation for any time under consideration.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disabilities 
with the established criteria found in the rating schedule for 
such.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities.  The Board disagrees.  
As fully detailed above, higher disability ratings are available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for higher disability ratings.  It does not 
appear that the Veteran has "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluations 
for his level of impairment.  In other words, he does not have 
any symptoms from his service-connected disabilities that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for the service-
connected disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


Service Connection for Femoral Artery Disease

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to be considered for service connection or secondary 
service connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) [service connection may not be granted 
unless a current disability exists].  

The determination as to whether the requirements for direct or 
secondary service connection are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Discussion

In this case, the Veteran claims that he suffers from residuals 
of femoral artery disease as a result of his period of active 
service or, in the alternative, as a result of his service-
connected bilateral foot disabilities.  See the September 2010 
Brief submitted by the Veteran's representative at page 7.  

By way of history, the Veteran developed a blot clot in July 
2004, during his service, secondary to a coronary artery stent 
placement.  The blood clot partially occluded the Veteran's 
femoral artery.  The Veteran was given anticoagulants and Plavix, 
and an October 2004 venous ultrasound showed that the clot was 
dissolved.  

With respect to Hickson/Wallin element (1), a current disability, 
the medical evidence does not include a diagnosis of residuals of 
femoral artery disease.  The March 2006 VA examination report 
reflects the Veteran's complaints of claudation symptoms and 
tightening in his calves and legs which he claims are residuals 
of femoral artery disease.  Concerning the Veteran's complaints 
of pain in his lower extremities, the Court has held that pain 
alone without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Upon physical examination, 
there was no edema or varicosities of the bilateral lower 
extremities and all pulses were palpable.  Ankle/brachial index 
(ABI) study reflected questionable mild iliac disease with no 
significant distal ischemia.  See the March 2006 VA examination 
report and a March 2006 ABI study report.  

The Veteran was afforded an additional VA examination in 
connection with this claim, the report of such reflects that the 
Veteran denied continuing leg pain since his last coronary artery 
stent was implanted.  He reported no symptoms in connection with 
his claimed residuals of femoral artery disease.  Upon physical 
examination, the VA examiner specifically noted the absence of 
vascular trauma, vascular neoplasm, arteriovenous fistula, 
varicose veins or post-phlebitic syndrome, erythromelalgia and 
angioneurotic edema.  The Veteran's lower extremity pulses were 
easily palpable.  The July 2007 VA examiner specifically stated 
that there was no evidence of peripheral vascular disease.  The 
examiner also noted that the Veteran's private treatment records 
reflected that the Veteran denied "any symptoms of claudation" 
in March 2005, October 2005 and January 2006.  See the July 2007 
VA examination report.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do so.  
That is, he has presented no medical evidence which indicates 
that he has residuals of femoral artery disease.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a claim 
for VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has any diagnosed residuals of femoral artery disease.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim), overruling Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

As noted above, the Veteran reported to the VA examiner that he 
had leg and calf tightness which he asserted were due to 
residuals of femoral artery disease.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is capable 
of reporting symptoms such as tightness in his bilateral lower 
extremities, but the Veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the whether 
he has a current disability, such as residuals of femoral artery 
disease.

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson/Wallin element (1) has not been met for the 
Veteran's residuals of femoral artery disease claim, and it fails 
on this basis under the theories of direct and/or secondary 
service connection.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of residuals of femoral artery disease.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulations. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010).  The preponderance is against the Veteran's claim, 
and therefore his claim for service connection must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected plantar fasciitis of the right foot with a 
plantar heel spur and metatarsalgia, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected plantar fasciitis of the left foot with a 
plantar heel spur and metatarsalgia, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected bilateral pes planus, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected CAD, is denied.

Entitlement to a compensable initial evaluation for service-
connected hypertension, is denied.  

Entitlement to service connection for residuals of femoral artery 
disease, to include as secondary to the Veteran's service-
connected foot disabilities, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.

The bilateral hearing loss disability claim

The Veteran was last accorded a VA audiological examination in 
March 2006.  The evaluation completed at that time demonstrated a 
noncompensable bilateral hearing loss disability as per 38 C.F.R. 
§ 4.85(b), Diagnostic Code 6100 and Tables VI and VII.  

Subsequently, the Veteran has asserted that his bilateral hearing 
loss disability has increased in severity since the March 2006 VA 
audiological examination.  Specifically, the Veteran's 
representative reports the Veteran's assertions that his service-
connected bilateral hearing loss disability "has steadily 
deteriorated and is affecting his normal daily activities and his 
ability to function independently.  See the September 2010 Brief 
submitted by the Veteran's representative at page 3.  

Initially, in this regard, the Board acknowledges that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray 
v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  In light of the Veteran's contentions of increased 
bilateral hearing loss since the most recent examination in March 
2006, the Board finds that additional VA audiological examination 
is necessary to determine the current nature and extent of this 
service-connected disability.

The bilateral tinnitus claim

It is contended that the Veteran has bilateral tinnitus and that 
he was exposed to hazardous noise from diesel engines during his 
service.  See the March 2006 VA audiological examination report.   
In March 2006, a VA audiologist opined that the Veteran's 
reported tinnitus was not related the Veteran's in-service 
acoustic trauma, reasoning that there was no documentation in the 
Veteran's service treatment records noting complaints of tinnitus 
and the Veteran specifically denied having tinnitus in a service 
treatment record dated in July 2005.  See the March 2006 VA 
audiological examination report.  

The Board finds the VA examiner's nexus opinion to be inadequate.  
See Barr, supra.  Concerning the VA examiner's statement 
concerning the absence of complaints of tinnitus in service, the 
Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2007).  Moreover, while the Board notes that 
the Veteran's statement to the VA examiner that he had constant 
tinnitus which started in 1993 is inconsistent with the July 2005 
service treatment record in which he specifically denied having 
tinnitus.  Furthermore, the July 2005 record, by itself, does not 
preclude the Veteran from developing tinnitus at any period after 
his statement.  Accordingly, remand is required to address the 
apparent ambiguities in the Veteran's report of medical history 
of tinnitus dating to 1993 at the time of his VA examination and 
the lack of complaints of tinnitus in July 2005.  Furthermore, on 
remand, the examiner should be asked to proffer an opinion as to 
whether the Veteran's current tinnitus is etiologically related 
to, or aggravated by, his service connected hearing loss 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for 
a VA audiological examination with a VA 
audiologist in order to ascertain the 
nature and severity of his service-
connected bilateral hearing loss 
disability.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  The examiner is requested to 
identify auditory thresholds, in decibels, 
at frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  The examiner is also 
requested to discuss the functional effects 
of the Veteran's bilateral hearing loss on 
his daily activities as per the Court's 
holding in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  

After a physical examination of the Veteran 
and review of the VA claims file, the VA 
examiner is also requested to provide an 
opinion as to whether the Veteran has 
bilateral tinnitus which is either related 
to his in-service noise exposure or his 
service connected hearing loss (to include 
whether his tinnitus is aggravated by his 
hearing loss).  This examination should 
address attempt to reconcile the Veteran's 
reports of history of tinnitus dating to 
1993 with the lack of complaints in July 
2005.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


